No. 12704
       IN THE SUPREME COURT OF THE STATE OF MONTANA




WARREN BAILLIE,
                       Plaintiff and Appellant,


J. W. ROLLINS, an individual, and BURLINGTON
NORTHERN, INC., a corporation,
                       Defendants and Respondents.


Appeal from: District Court of the Eighth Judicial District,
             Honorable R J. Nelson, Judge presiding.
                        .
Counsel of Record :
     For Appellant :
          McKittrick and Duffy, Great Falls, Montana
          Joseph W. Duffy argued, Great Falls, Montana
     For Respondents :
          Gough, Booth, Shanahan and Johnson, Helena, Montana
          Ronald F. Waterman argued, Helena, Montana


                                     Submitted: November 18, 1974
                                        Decided:      1974
Mr.   Chief J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e Opinion o f
t h e Court.

               On August 1 0 , 1970 p l a i n t i f f - a p p e l l a n t            Warren B a i l l i e

f i l e d s u i t a g a i n s t defendants-respondents Burlington-Northern,

Inc.,      a c o r p o r a t i o n o p e r a t i n g a r a i l w a y i n Montana, and J . W.
R o l l i n s , an i n d i v i d u a l employed by B u r l i n g t o n - N o r t h e r n .             The

c o m p l a i n t was couched i n two s e p a r a t e c o u n t s .                  The f i r s t c o u n t

was a d d r e s s e d p r i m a r i l y a g a i n s t B u r l i n g t o n - N o r t h e r n and i n

s u b s t a n c e made t h e s e a l l e g a t i o n s :       T h a t p r i o r t o August 1 0 ,

1970 B a i l l i e was employed by B u r l i n g t o n - N o r t h e r n a s a r a i l r o a d

p a t r o l m a n s t a t i o n e d i n L i v i n g s t o n , Montana; t h a t h e w a s a l s o

commissioned a s a s p e c i a l d e p u t y s h e r i f f of P a r k County; and

t h a t he performed s e r v i c e s f o r B u r l i n g t o n - N o r t h e r n f o r s i x y e a r s ,

b u t t h a t on August 1 0 , 1970 t h e r a i l r o a d , t h r o u g h i t s a g e n t s

and w i t h o u t j u s t c a u s e , t e r m i n a t e d h i s employment c o n t r a c t ,

d i s c h a r g e d him, and r e f u s e d t o r e h i r e him.                The second c o u n t

was a d d r e s s e d p r i m a r i l y a g a i n s t R o l l i n s .      After realleging the

employment r e l a t i o n s h i p between B a i l l i e and B u r l i n g t o n - N o r t h e r n ,

t h i s count a l l e g e d t h a t R o l l i n s , while a c t i n g within t h e course

and s c o p e o f h i s employment, m a l i c i o u s l y c a u s e d B u r l i n g t o n -

N o r t h e r n t o t e r m i n a t e B a i l l i e ' s c o n t r a c t of employment.                 Damages

f o r l o s t wages, f u t u r e wage l o s s e s , g e n e r a l damages, and p u n i t i v e

damages were s o u g h t from b o t h d e f e n d a n t s .

              On September 1 8 , 1973 d e f e n d a n t s f i l e d a motion t o d i s -

m i s s on t h e g r o u n d s , among o t h e r s , t h a t t h e d i s t r i c t c o u r t l a c k e d

j u r i s d i c t i o n o v e r t h e s u b j e c t matter b e c a u s e t h e same had been

preempted by f e d e r a l law.                 The r e c o r d b e f o r e t h e d i s t r i c t c o u r t

c o n s i s t e d e x c l u s i v e l y of p l a i n t i f f ' s c o m p l a i n t , d e f e n d a n t s '

m o t i o n , and s u p p o r t i n g b r i e f s .      A f t e r c o n s i d e r i n g t h e s e documents,

t h e d i s t r i c t c o u r t on December 1 9 , 1973 s u s t a i n e d t h e motion t o

d i s m i s s and o r d e r e d t h e a c t i o n d i s m i s s e d w i t h p r e j u d i c e .         Baillie

a p p e a l s from t h e judgment e n t e r e d p u r s u a n t t o t h i s o r d e r .
              The r e s p e c t i v e p o s i t i o n s of t h e p a r t i e s t o t h i s a p p e a l

c a n be f a i r l y summarized a s f o l l o w s :                 Defendants contend t h a t

t h i s i s a l a b o r d i s p u t e between a n e m p l o y e r - r a i l r o a d and a n

employee and t h e r e f o r e i s e x c l u s i v e l y w i t h i n t h e j u r i s d i c t i o n

of t h e N a t i o n a l R a i l r o a d Adjustment Board (NRAB) under t h e pro-

v i s i o n s of t h e Railway Labor A c t , 4 5 U.S.C.A.                        SS 151 e t seq.

B a i l l i e , however, m a i n t a i n s t h a t t h e second c o u n t of h i s com-

p l a i n t a l l e g e s a t o r t i o u s i n t e r f e r e n c e by R o l l i n s , a t h i r d - p a r t y

n o t p r i v y t o t h e c o n t r a c t , i n t h e c o n t r a c t u a l r e l a t i o n s between

B a i l l i e and B u r l i n g t o n - N o r t h e r n ,    and t h a t t o r t a c t i o n s a r e o u t -

s i d e t h e j u r i s d i c t i o n of t h e NRAB.

              The numerous a n n o t a t e d c a s e s under 4 5 U.S.C.A.                       S 153,

wherein t h e NRAB d e r i v e s i t s a u t h o r i t y , have c o n s t r u e d t h i s

s e c t i o n of t h e Railway Labor Act t o mean t h a t t h e NRAB h a s ex-

c l u s i v e j u r i s d i c t i o n o v e r minor d i s p u t e s i n v o l v i n g i n t e r p r e t a t i o n

o f c o l l e c t i v e b a r g a i n i n g a g r e e m e n t s o r c o n t r a c t s between employees

and r a i l r o a d s .      S e e , f o r example, S o u t h e r n Ry. Co. v. Brotherhood

o f Locomotive Firemen, 337 F.2d 127 ( 1 9 6 4 ) and Brotherhood of

R a i l r o a d T r a i n . v . Denver         &   R.   G.    W.   R.   Co.,    290 F.2d 266 ( 1 9 6 1 ) ,

c e r t i o r a r i d e n i e d 366 U.S.           966, 6 L ed 2d 1256, 8 1 S.Ct.                   1925,

r e h e a r i n g d e n i e d 368 U.S.         873, 7 L e d 2d 7 3 , 82 S.Ct.                 28.     Such

d i s p u t e s i n c l u d e c l a i m s f o r wrongful removal from s e r v i c e .                   Ferro

v . Railway E x p r e s s Agency, I n c . ,                  296 F.2d 847 ( 1 9 6 1 ) .        The d i s -

p o s i t i o n of t h e p r e s e n t c a s e , t h e n , h i n g e s upon t h e answer t o

one q u e s t i o n :      Does B a i l l i e ' s c o m p l a i n t sound i n c o n t r a c t o r i n

tort?

              On i t s f a c e t h e f i r s t c o u n t of t h e c o m p l a i n t sounds i n

contract.           There s i m p l y i s no way t o r e a d i t e x c e p t a s a n a l l e -

g a t i o n of wrongful d i s c h a r g e , which by i t s n a t u r e must be a

c o n t r a c t u a l breach.         Concerning t h e second c o u n t ,               aill lie u r g e s

t h a t t h e t o r t of i n t e r f e r e n c e w i t h c o n t r a c t has been a l l e g e d
and insists that the district court erred in failing to distin-
guish between the second count and the first.   We could not

disagree more, for the second count so contradicts itself as to
be rendered meaningless.   For instance, it is said that Rollins,
in doing whatever he did to Baillie, acted within the course
and scope of his employment with Burlington-Northern. We must
note here that it is fundamental that a corporation can act only
through its employees and officers, and the allegation in effect
is directed to Burlington-Northern, not to Rollins individually.
To charge the agent of the corporation is to charge the corpor-
ation.   Then all that remains is an allegation that a party to
a contract--Burlington-Northern--tortiously interfered with its
own contract.   Different issues would be presented had other
torts, such as conversion or libel, been alleged, or had Rollins
truly been sued in his own right, but they are not before us here.
         From the foregoing it is manifest that this controversy
is of the type Congress intended to be resolved only by the NRAB.
The state courts lack jurisdiction over it; consequently, the
judgment of the district dourt must be and is affi$med.



                                        Chief Justice